 

Exhibit 10.3

MATHSTAR, INC.
Amended and Restated 2004 Long-Term Incentive Plan

NON-STATUTORY STOCK OPTION AGREEMENT

 

 

 

OPTION NUMBER:

MSO- __

 

 

OPTIONEE:

VERN HANZLIK

 

 

GRANT DATE:

 

 

 

NUMBER OF OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

$____ per Share

 

 

EXPIRATION DATE:

 

 

          THIS AGREEMENT is made as of the Grant Date set forth above by and
between MathStar, Inc., a Delaware corporation (the “Company”), and the Optionee
named above, who has provided services to the Company or an Affiliate of the
Company as an employee, consultant, independent contractor, or other service
provider (the “Optionee”).

          The Company desires, by affording the Optionee an opportunity to
purchase shares of its Common Stock, par value $.01 per share (the “Common
Stock”), as hereinafter provided, to carry out the purpose of the MathStar, Inc.
Amended and Restated 2004 Long-Term Incentive Plan (the “Option Plan”).

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the parties hereby
agree as follows:

          1.          Grant of Option. The Company hereby grants to the Optionee
the right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of Common Stock set forth above (the “Option Shares”) (such
number being subject to adjustment as provided in Section 8 hereof) on the terms
and subject to the conditions set forth in this Agreement. This Option is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). This Option was
originally an option to purchase shares of common stock of Sajan, Inc. and is
being assumed and converted by the Company under the Option Plan in connection
with the merger of Sajan, Inc. with and into Garuda Acquisition, LLC (which is
wholly-owned subsidiary of the Company), effective on [___________], 2010.

          2.          Purchase Price. The per share purchase price of the Option
Shares shall be the Exercise Price Per Share set forth above (such Exercise
Price Per Share being subject to adjustment as provided in Section 8 hereof).

 

--------------------------------------------------------------------------------



 

 

          3.          Term and Exercise of Option.

 

 

 

             (a)          The term of this Option shall commence on the Grant
Date set forth above and shall continue until the Expiration Date set forth
above, unless earlier terminated as provided herein.

 

 

 

             (b)          Subject to the earlier termination of this Option
pursuant to its terms and to the terms of the Plan, this Option shall vest and
become exercisable as follows but only if the Optionee then is an employee,
consultant, independent contractor, or other service provider of the Company or
an Affiliate:

 

 

 

 

 

•

If Company consolidated total revenue for the year ending December 31, 2010
meets or exceeds Eighteen Million Dollars (US$18,000,000) and the Company
achieves both positive EBITDA and net income, then 68,000 Option Shares shall
vest and become exercisable on January 31, 2011 and shall no longer be subject
to forfeiture;

 

 

 

 

•

If Option Performance Targets set by the Company’s Board of Directors for the
year ending December 31, 2011 are met or exceeded, 66,000 Option Shares shall
vest and become exercisable on January 31, 2012 and shall no longer be subject
to forfeiture; and

 

 

 

 

•

If Option Performance Targets set by the Company’s Board of Directors for the
year ending December 31, 2012 are met or exceeded, 66,000 Option Shares shall
vest and become exercisable on January 31, 2012 and shall no longer be subject
to forfeiture.

 

 

 

 

Revenue shall be calculated by the Company in U.S. Dollars and based on the
Company’s customary accounting practices, and any such calculation by the
Company shall be final and binding on the parties hereto. “Option Performance
Targets” means the performance milestones established by the Company’s Board of
Directors at its discretion. All rights to Option Shares are contingent on
Optionee remaining continuously employed by the Company, or any parent or
subsidiary of the Company, from the Grant Date through the date of vesting.

 

 

 

             (c)          To exercise this Option, the Optionee shall give
written notice to the Company, to the attention of its President or other
designated agent, in substantially the form attached hereto as Exhibit A, and
the Optionee shall deliver payment in full for the Option Shares with respect to
which this Option is then being exercised, as provided in Section 4(a) below.

 

 

 

             (d)          Neither the Optionee nor the Optionee’s legal
representatives, legatees or distributees, as the case may be, will be, or will
be deemed to be, a holder of any Option Shares for any purpose unless and until
certificates for such Option Shares are issued to the Optionee or the Optionee’s
legal representatives, legatees or distributees, under the terms of the Option
Plan.

- 2 -

 

--------------------------------------------------------------------------------



 

 

          4.          Limitations on Exercise of Option.

 

 

 

             (a)          The exercise of this Option will be contingent upon
receipt from the Optionee (or the purchaser acting under Section 8 below) of the
full Exercise Price of such Option Shares. Payment of the Exercise Price shall
be made in cash or by a certified or cashier’s check. However, in its sole
discretion, the Company may accept previously acquired shares of Common Stock of
the Company that have been owned by the Optionee for at least six (6) months,
having an aggregate Fair Market Value on the date of exercise which is not less
than the total Exercise Price, or shares of Common Stock issuable upon the
exercise of this Option, or a combination of cash and such shares of Common
Stock, in payment of the Exercise Price. No Option Shares will be issued until
full payment therefor has been made and the Optionee has executed any and all
agreements that the Company may require the Optionee to execute.

 

 

 

             (b)          The issuance of Option Shares upon the exercise of
this Option shall be subject to all applicable laws, rules, and regulations. If,
in the opinion of the Board of Directors of the Company or a Committee of the
Board of Directors, (i) the listing, registration, or qualification of the
Option Shares upon any securities exchange or under any state or federal law,
(ii) the consent or approval of any regulatory body, or (iii) an agreement of
the Optionee with respect to the disposition of the Option Shares, is necessary
or desirable as a condition to the issuance or sale of the Option Shares, this
Option shall not be exercised and/or the Option Shares shall not be sold unless
and until such listing, registration, qualification, consent, approval or
agreement is effected or obtained in form satisfactory to the Board of Directors
or the Committee.

          5.          Nontransferability of Option. This Option shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and during the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee.

          6.          Termination of Optionee as an Employee, Consultant,
Independent Contractor or other Service Provider for “Cause”. Upon termination
of the Optionee as an Employee, Consultant, Independent Contractor, or other
Service Provider (each referred to as a “Service Provider”) with the Company or
an Affiliate for “cause” (as “cause” is determined in the sole discretion of the
Board or the Committee), this Option shall automatically terminate and be
immediately forfeited, whether or not vested, and neither the Optionee nor the
Optionee’s heirs, personal representatives, successors or assigns shall have any
rights with respect to this Option.

          7.          Termination Not for “Cause”; Death or Disability of
Optionee. Upon termination of the Optionee’s service to the Company or an
Affiliate not for “cause” (as “cause” is determined in the sole discretion of
the Board or the Committee), death or disability, the Optionee shall have the
shorter of three months after such termination or until the Expiration Date to
exercise any portion of the Option that was vested on such termination date, but
the unvested portion of the Option shall automatically terminate and be
immediately forfeited, and neither the Optionee nor any of the Optionee’s heirs,
personal representatives, successors or assigns shall have any rights with
respect to such unvested portion of the Option.

          8.          Termination Due to Death or Disability of Optionee. If the
Optionee dies while providing service as a Service Provider or is terminated due
to a disability (with disability

- 3 -

 

--------------------------------------------------------------------------------



 

 

determined in the sole discretion of the Company), this Option may be exercised
to the same extent that the Optionee would have been entitled to exercise it at
the date of death or termination due to a disability and may be exercised within
a period of two (2) years after the date of death or termination due to a
disability, but in no case later than the Expiration Date set forth above. In
the case of death, this Option shall be exercisable only by the executors or
administrators of the Optionee or by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or the laws
of descent and distribution. Any portion of an Option that is not exercisable at
the time of an Optionee’s death or termination due to a disability shall
automatically terminate.

          9.          Adjustments. In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend, stock split, reverse
stock split, reclassification, combination, exchange of shares, or other similar
recapitalization of the Company, there shall be an appropriate and proportionate
adjustment to the number of Option Shares and the per share Exercise Price Per
Share hereunder so that the Optionee then shall receive for the aggregate
Exercise Price paid by the Optionee upon exercise of this Option the number of
shares the Optionee would have received if this Option had been exercised before
such recapitalization event occurred. No adjustment shall be made under this
Section 9 upon the issuance by the Company of any warrants, rights, or options
to acquire additional Common Stock or of securities convertible into Common
Stock unless such warrants, rights, options or convertible securities are issued
to all of the Company’s shareholders on a proportionate basis.

          10.        Effect of Certain Transactions. Notwithstanding any
provision in this Option to the contrary, immediately before the effective time
of any of the events described in Sections 10(a) through (d) below, the portion
of the Option that is not vested shall immediately and automatically vest and,
to the extent not exercised, the Option shall be automatically converted into an
Option to acquire the kind and amount of shares of stock or other securities or
property that the Optionee would have owned or have been entitled to receive
immediately after the occurrence of the event, had the Option been exercised in
full immediately before the effective time of such event; provided, however,
that the Expiration Date of the Option shall remain unchanged, and, in any such
case, appropriate adjustment shall be made in the application of the provisions
of this Option with respect to the rights and interests thereafter of the
Optionee, to the end that the provisions set forth in this Option shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares of stock or other securities or property thereafter
deliverable on the exercise of this Option:

 

 

 

             (a)          The sale, lease, exchange or other transfer, directly
or indirectly, of all or substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a person or entity that
is not controlled by the Company,

 

 

 

             (b)          The approval by the Company’s shareholders of any plan
or proposal for the liquidation or dissolution of the Company;

 

 

 

             (c)          Any person or entity becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), directly or indirectly, of more than fifty percent (50%) of
the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at elections of directors who were not
beneficial owners of at least fifty percent (50%) of such

- 4 -

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

combined voting power as of the date the Company’s Board of Directors adopted
the Option Plan, and

 

 

 

             (d)          A merger or consolidation to which the Company is a
party if the shareholders of the Company immediately prior to the effective date
of such merger or consolidation have, solely on account of ownership of
securities of the Company at such time, “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act) immediately following the effective date of
such merger or consolidation of securities of the surviving company representing
less than fifty percent (50%) of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors.

Notwithstanding any provision in the Option Plan or this Option Agreement to the
contrary, the Board of Directors or the Committee shall not have the power or
right, either before or after the occurrence of an event described in
subparagraph (a) through (d) above, to rescind, modify or amend the provisions
of this Section 10 without the consent of the Optionee.

          11.        Limitation on Payments and Benefits. Notwithstanding
anything in this Agreement to the contrary, if any of the payments or benefits
to be made or provided in connection with this Agreement, together with any
other payments, benefits or awards which you have the right to receive from the
Company, or any corporation which is a member of an “affiliated group” (as
defined in Section 1504(a) of the Code without regard to Section 1504(b) of the
Code) of which the Company is a member (“Affiliate”), constitute an “excess
parachute payment” (as defined in Section 280G(b) of the Code), such payments,
benefits or awards to be made or provided in connection with this Agreement, or
any other agreement between you and the Company or its Affiliates, may be
reduced, eliminated, modified or waived to the extent necessary to prevent all,
or any portion, of such payments, benefits or awards from becoming “excess
parachute payments” and therefore subject to the excise tax imposed under
Section 4999 of the Code. The Optionee will have the sole right and discretion
to determine whether the payments, benefits or awards to be made or provided in
connection with this Agreement, or any other agreement between the Optionee and
the Company, should be reduced, whether or not such other agreement with the
Company or an Affiliate expressly addresses the potential application of Section
280G or Section 4999 of the Code (including, without limitation, that “payments”
under such agreement be reduced). The Optionee will also have the right to
designate the particular payments, benefits or awards that are to be reduced,
eliminated, modified or waived; provided that no such adjustment will be made if
it results in additional expense to the Company in excess of expenses the
Company would have experienced if no adjustment had been made. The determination
as to whether any such decrease in the payments or benefits is necessary must be
made in good faith by legal counsel or a certified public accountant selected by
you and reasonably acceptable to the Company, and such determination will be
conclusive and binding upon you and the Company. The Company will pay or
reimburse you on demand for the reasonable fees, costs and expenses of the
counsel or accountant selected to make the determinations under this Section 11.

          12.        Interpretation. The interpretation and construction of any
provision of the Option Plan and this Option shall be made by the Board of
Directors or the Committee and shall be final, conclusive and binding on the
Optionee and all other persons.

- 5 -

 

--------------------------------------------------------------------------------



 

 

          13.        Definitions; Option Plan Governs. Any capitalized term used
herein that is not expressly defined herein shall have the meaning ascribed to
it in the Option Plan. This Option is in all respects subject to and governed by
all of the provisions of the Option Plan.

(Signature page follows.)

- 6 -

 

--------------------------------------------------------------------------------



 

 

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its corporate name by its duly authorized officer, and the Optionee
has executed this Agreement as of the Grant Date set forth above.

 

 

 

 

 

 

COMPANY:

MathStar, Inc.

 

 

 

 

 

By

 

 

 

 

[Name of Officer of the Company]

 

 

 

Its:

 

 

 

 

     [Title]

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

VERN HANZLIK

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number of Optionee:

 

 

 

 

 

- 7 -

 

--------------------------------------------------------------------------------



 

 

EXHIBIT A
NOTICE OF EXERCISE OF
STOCK OPTION

TO:

FROM:

DATE:

 

 

RE:

Exercise of Stock Option

            I hereby exercise my option to purchase ___________ shares of Common
Stock at $______ per share (total exercise price of $__________). This notice is
given in accordance with the terms of my Non-Statutory Stock Option Agreement
(“Agreement”) dated _________. The option price and vested amount is in
accordance with Sections 2 and 3 of the Agreement.

Check one:

 

 

 

____

 

Enclosed is cash, or a cashier’s or certified check payable to MathStar, Inc.
for the total exercise price of the shares being purchased.

 

 

 

____

 

Attached is a certificate(s) for _______________ shares of common stock duly
endorsed in blank and surrendered for the exercise price of the shares being
purchased.*

 

 

 

 

 

*The use of this alternative is subject to the approval of MathStar, Inc.

 

 

 

 

 

Please prepare the stock certificate in the following name(s):

 

 

Sincerely,

 

(Signature)

 

(Print or Type Name)

 

Letter and consideration

received on __________________

(effective date of exercise)

 

 

 

--------------------------------------------------------------------------------